     Case 8:20-cv-01358-CJC-KES Document 40 Filed 11/23/20 Page 1 of 2 Page ID #:118




 1
                                                                         JS-6
 2
                                                                        11/23/2020
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11    TITO VASQUEZ,                 )
                                    ) Case No.: SACV 20-01358-CJC-(KESx)
12                                  )
              Plaintiff,            )
13                                  )
          v.                        )
14                                  )
                                    )
15    HARPOON HENRY’S, WIND & SEA )
                                    )
      RESTAURANTS, INC., and COUNTY ) JUDGMENT
16
      OF ORANGE,                    )
17                                  )
                                    )
18            Defendants.           )
                                    )
19                                  )
                                    )
20                                  )
                                    )
21                                  )
                                    )
22

23

24
      ///

25

26
      ///

27

28
      ///

                                              -1-
     Case 8:20-cv-01358-CJC-KES Document 40 Filed 11/23/20 Page 2 of 2 Page ID #:119




 1          This matter came before the Court on Plaintiff’s motion for default judgment. On
 2    November 23, 2020, the Court granted Plaintiff’s motion. In accordance with the Court’s
 3    Order, IT IS HEREBY ORDERED that judgment is entered in favor of Plaintiff for
 4    injunctive relief requiring Defendants Harpoon Henry’s and Wind & Sea to provide
 5    accessible restrooms which comply with the Americans with Disabilities Act guidelines.
 6

 7

 8       DATED: November 23, 2020
 9

10
                                               HON. CORMAC J. CARNEY
11

12                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -2-
